DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,259,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘615 Patent anticipates the Instant Application Claims, as detailed in the Double Patenting Claims Comparison Chart below. 
Double Patenting Claims Comparison Chart
Instant Application
US Pat. 9,259,615
1.
A method, comprising: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving a first activity goal for the activity time period; determining, at a processor, whether the received athletic activity data exceeds the first activity goal for a predetermined number of activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the first activity goal for the predetermined number of activity time periods.
1.
A method, comprising: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving a first activity goal for the activity time period; determining, at a processor, whether the received athletic activity data exceeds the first activity goal for a predetermined number of consecutive activity time periods; and presenting a streak reward to the user when the received athletic activity data exceeds the first activity goal for the predetermined number of consecutive activity time periods.
Examiner notes: The terms “reward” and “achievement notification” are considered to be patentably indistinct in scope, as both refer to the idea of some sort of a signal to the user that their performance fulfils the criteria for a “streak”. 


2.
The method of claim 1, further comprising: determining a number of activity points earned by the user in accordance with the received athletic activity data.
2.
The method of claim 1, further comprising: determining a number of activity points earned by the user in accordance with the received athletic activity data.
3.
The method of claim 1, wherein the device is a wrist-worn monitoring device.
3.
The method of claim 1, wherein the device is a wrist-worn monitoring device.
4.
The method of claim 1, further comprising: providing a first application interface configured to communicate athletic activity data to the user, wherein the interface includes one or more functions configured to be invoked for at least the device.
4.
The method of claim 1, further comprising: providing a first application interface configured to communicate athletic activity data to the user, wherein the interface includes one or more functions configured to be invoked for at least the device.
5.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity data, and wherein different visualizations are provided in accordance with a user's progress toward completing the first activity goal.
5.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity data, and wherein different visualizations are provided in accordance with a user's progress toward completing the first activity goal.
6.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
6.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
7.
The method of claim 1, further comprising: receiving a second activity goal for the activity time period; and determining, at a processor, whether the received athletic activity data exceeds the second activity goal for a predetermined number of activity time periods.
7.
The method of claim 1, further comprising: receiving a second activity goal for the activity time period; and determining, at a processor, whether the received athletic activity data exceeds the second activity goal for a predetermined number of consecutive activity time periods.
8.
The method of claim 1, wherein presenting a streak achievement notification further comprises providing the user with at least one of a new image, a new color, or a new function to be utilized in accordance with and application interface.
8.
The method of claim 1, wherein presenting a streak reward further comprises providing the user with at least one of a new image, a new color, or a new function to be utilized in accordance with and application interface.
9.
The method of claim 4, wherein the first application interface is further configured to communicate content to the user indicating that a streak achievement notification is available upon performing a specified athletic activity.
9.
The method of claim 4, wherein the first application interface is further configured to communicate content to the user indicating that a streak reward is available upon performing a specified athletic activity.
10.
The method of claim 1, wherein presenting a streak achievement notification to the user further comprises: transmitting, to the device, content indicating that an activity streak has been achieved or extended by the user.
10.
The method of claim 1, wherein presenting a streak reward to the user further comprises: transmitting, to the device, content indicating that an activity streak has been achieved or extended by the user.
11.
A non-transitory computer-readable medium containing computer-executable instructions for causing a computer device to perform the steps of: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving an activity goal for the activity time period; determining whether the received athletic activity data exceeds the activity goal for a predetermined number of activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the activity goal for the predetermined number of activity time periods.
11.
A non-transitory computer-readable medium containing computer-executable instructions for causing a computer device to perform the steps of: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving an activity goal for the activity time period; determining whether the received athletic activity data exceeds the activity goal for a predetermined number of consecutive activity time periods; and presenting a streak reward to the user when the received athletic activity data exceeds the activity goal for the predetermined number of consecutive activity time periods.
Examiner notes: The terms “reward” and “achievement notification” are considered to be patentably indistinct in scope, as both refer to the idea of some sort of a signal to the user that their performance fulfils the criteria for a “streak”. 
12.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to provide a first application interface -117-Attorney Docket No. 215127.02527/140172US 14CON configured to communicate athletic activity data to the user, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
12.
The computer-readable medium of claim 11, further containing computer-executable instructions to cause the computer device to provide a first application interface configured to communicate athletic activity data to the user, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
13.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to determine whether the received athletic activity data exceeds the activity goal for a greater number of activity time periods than the predetermined number of activity time periods.
13.
The computer-readable medium of claim 11, further containing computer-executable instructions to cause the computer device to determine whether the received athletic activity data exceeds the activity goal for a greater number of consecutive activity time periods than the predetermined number of consecutive activity time periods.
14.
The computer-readable medium of claim 11, wherein presenting a streak achievement notification to the user includes transmitting, to the device, content indicting that an activity streak has been achieved or extended by the user.
14.
The computer-readable medium of claim 11, wherein presenting a streak reward to the user includes transmitting, to the device, content indicting that an activity streak has been achieved or extended by the user.


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17736873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims if the instant application and the ‘873 application are not patentably distinct in scope, as detailed in the Provisional Double Patenting Claims Comparison Chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Provisional Double Patenting Claims Comparison Chart
Instant Application
Application No. 17/736873
1.
A method, comprising: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving a first activity goal for the activity time period; determining, at a processor, whether the received athletic activity data exceeds the first activity goal for a predetermined number of activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the first activity goal for the predetermined number of activity time periods.
1.
A method, comprising: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving a first activity goal for the activity time period; determining, at a processor, whether the received athletic activity data exceeds the first activity goal for a predetermined number of consecutive activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the first activity goal for the predetermined number of consecutive activity time periods. 
Examiner notes: The ‘873 application requires the activity periods to be “consecutive” while the instant application claims do not. However, the instant application claims require a “streak”, and the Examiner notes that a “streak”, when giving that term its BRI in light of the Spec, requires a parameter to meet the criteria for a “streak” over multiple, consecutive time periods. Otherwise, the “streak” would be indistinguishable from a random occurrence of events (where event = when a parameter meets the criteria for a “streak”). The difference between a random occurrence of an event versus a “streak” is that a “streak” has to have a sequential, continued occurrence of the event. The term “streak” requires consecutive events in time as part of the definition of the term. Therefore, the instant claim and the ‘873 application are considered coextensive in scope and not patentably distinct. 
2.
The method of claim 1, further comprising: determining a number of activity points earned by the user in accordance with the received athletic activity data.
2.
The method of claim 1, further comprising: determining a number of activity points earned by the user in accordance with the received athletic activity data.
3.
The method of claim 1, wherein the device is a wrist-worn monitoring device.
3.
The method of claim 1, wherein the device is a wrist-worn monitoring device.
4.
The method of claim 1, further comprising: providing a first application interface configured to communicate athletic activity data to the user, wherein the interface includes one or more functions configured to be invoked for at least the device.
4.
The method of claim 1, further comprising: providing a first application interface configured to communicate athletic activity data to the user, wherein the interface includes one or more functions configured to be invoked for at least the device.
5.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity data, and wherein different visualizations are provided in accordance with a user's progress toward completing the first activity goal.
5.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity data, and wherein different visualizations are provided in accordance with a user's progress toward completing the first activity goal.
6.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
6.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
7.
The method of claim 1, further comprising: receiving a second activity goal for the activity time period; and determining, at a processor, whether the received athletic activity data exceeds the second activity goal for a predetermined number of activity time periods.
7.
The method of claim 1, further comprising: receiving a second activity goal for the activity time period; and determining, at a processor, whether the received athletic activity data exceeds the second activity goal for a predetermined number of consecutive activity time periods.
8.
The method of claim 1, wherein presenting a streak achievement notification further comprises providing the user with at least one of a new image, a new color, or a new function to be utilized in accordance with and application interface.
8.
The method of claim 1, wherein presenting a streak achievement notification further comprises providing the user with at least one of a new image, a new color, or a new function to be utilized in accordance with and application interface.



9.
The method of claim 4, wherein the first application interface is further configured to communicate content to the user indicating that a streak achievement notification is available upon performing a specified athletic activity.
9.
The method of claim 4, wherein the first application interface is further configured to communicate content to the user indicating that a streak achievement notification is available upon performing a specified athletic activity.
10.
The method of claim 1, wherein presenting a streak achievement notification to the user further comprises: transmitting, to the device, content indicating that an activity streak has been achieved or extended by the user.
10.
The method of claim 1, wherein presenting a streak achievement notification to the user further comprises: transmitting, to the device, content indicating that an activity streak has been achieved or extended by the user.
11.
A non-transitory computer-readable medium containing computer-executable instructions for causing a computer device to perform the steps of: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving an activity goal for the activity time period; determining whether the received athletic activity data exceeds the activity goal for a predetermined number of activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the activity goal for the predetermined number of activity time periods.
11.
A non-transitory computer-readable medium containing computer-executable instructions for causing a computer device to perform the steps of: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving an activity goal for the activity time period; determining whether the received athletic activity data exceeds the activity goal for a predetermined number of consecutive activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the activity goal for the predetermined number of consecutive activity time periods.
Examiner notes: 1. The ‘873 application requires the activity periods to be “consecutive” while the instant application claims do not. However, the instant application claims require a “streak”, and the Examiner notes that a “streak”, when giving that term its BRI in light of the Spec, requires a parameter to meet the criteria for a “streak” over multiple, consecutive time periods. Otherwise, the “streak” would be indistinguishable from a random occurrence of events (where event = when a parameter meets the criteria for a “streak”). The difference between a random occurrence of an event versus a “streak” is that a “streak” has to have a sequential, continued occurrence of the event. The term “streak” requires consecutive events in time as part of the definition of the term. Therefore, the instant claim and the ‘873 application are considered coextensive in scope and not patentably distinct.
12.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to provide a first application interface -117-Attorney Docket No. 215127.02527/140172US 14CON configured to communicate athletic activity data to the user, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
12.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to provide a first application interface configured to communicate athletic activity data to the user, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
13.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to determine whether the received athletic activity data exceeds the activity goal for a greater number of activity time periods than the predetermined number of activity time periods.
13.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to determine whether the received athletic activity data exceeds the activity goal for a greater number of consecutive activity time periods than the predetermined number of consecutive activity time periods.











14.
The computer-readable medium of claim 11, wherein presenting a streak achievement notification to the user includes transmitting, to the device, content indicting that an activity streak has been achieved or extended by the user.
14.
The computer-readable medium of claim 11, wherein presenting a streak achievement notification to the user includes transmitting, to the device, content indicting that an activity streak has been achieved or extended by the user.


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17736848(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims if the instant application and the ‘848 application are not patentably distinct in scope, as detailed in the Provisional Double Patenting Claims Comparison Chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Provisional Double Patenting Claims Comparison Chart
Application 17/736848
Instant Application 
1.
A method, comprising: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving a first activity goal for the activity time period; determining, at a processor, whether the received athletic activity data exceeds the first activity goal for a predetermined number of activity time periods; and presenting a streak reward to the user when the received athletic activity data exceeds the first activity goal for the predetermined number of activity time periods.
1.
A method, comprising: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving a first activity goal for the activity time period; determining, at a processor, whether the received athletic activity data exceeds the first activity goal for a predetermined number of activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the first activity goal for the predetermined number of activity time periods.
Examiner notes: The terms “reward” and “achievement notification” are considered to be patentably indistinct in scope, as both refer to the idea of some sort of a signal to the user that their performance fulfils the criteria for a “streak”. 
2.
The method of claim 1, further comprising: determining a number of activity points earned by the user in accordance with the received athletic activity data.
2.
The method of claim 1, further comprising: determining a number of activity points earned by the user in accordance with the received athletic activity data.  

3.
The method of claim 1, wherein the device is a wrist-worn monitoring device.
3.
The method of claim 1, wherein the device is a wrist-worn monitoring device.
4.
The method of claim 1, further comprising: providing a first application interface configured to communicate athletic activity data to the user, wherein the interface includes one or more functions configured to be invoked for at least the device.
4.
The method of claim 1, further comprising: providing a first application interface configured to communicate athletic activity data to the user, wherein the interface includes one or more functions configured to be invoked for at least the device.
5.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity data, and wherein different visualizations are provided in accordance with a user's progress toward completing the first activity goal.
5.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity data, and wherein different visualizations are provided in accordance with a user's progress toward completing the first activity goal.
6.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
6.
The method of claim 4, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
7.
The method of claim 1, further comprising: receiving a second activity goal for the activity time period; and determining, at a processor, whether the received athletic activity data exceeds the second activity goal for a predetermined number of activity time periods.
7.
The method of claim 1, further comprising: receiving a second activity goal for the activity time period; and determining, at a processor, whether the received athletic activity data exceeds the second activity goal for a predetermined number of activity time periods.





8.
The method of claim 1, wherein presenting a streak reward further comprises providing the user with at least one of a new image, a new color, or a new function to be utilized in accordance with and application interface.
8.
The method of claim 1, wherein presenting a streak achievement notification further comprises providing the user with at least one of a new image, a new color, or a new function to be utilized in accordance with and application interface.
9.
The method of claim 4, wherein the first application interface is further configured to communicate content to the user indicating that a streak reward is available upon performing a specified athletic activity.
9.
The method of claim 4, wherein the first application interface is further configured to communicate content to the user indicating that a streak achievement notification is available upon performing a specified athletic activity.
10.
The method of claim 1, wherein presenting a streak reward to the user further comprises: transmitting, to the device, content indicating that an activity streak has been achieved or extended by the user.
10.
The method of claim 1, wherein presenting a streak achievement notification to the user further comprises: transmitting, to the device, content indicating that an activity streak has been achieved or extended by the user.
11.
A non-transitory computer-readable medium containing computer-executable instructions for causing a computer device to perform the steps of: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving an activity goal for the activity time period; determining whether the received athletic activity data exceeds the activity goal for a predetermined number of activity time periods; and presenting a streak reward to the user when the received athletic activity data exceeds the activity goal for the predetermined number of activity time periods.
11.
A non-transitory computer-readable medium containing computer-executable instructions for causing a computer device to perform the steps of: receiving athletic activity data from a device configured to be worn by a user; receiving an activity time period; receiving an activity goal for the activity time period; determining whether the received athletic activity data exceeds the activity goal for a predetermined number of activity time periods; and presenting a streak achievement notification to the user when the received athletic activity data exceeds the activity goal for the predetermined number of activity time periods.
Examiner notes: The terms “reward” and “achievement notification” are considered to be patentably indistinct in scope, as both refer to the idea of some sort of a signal to the user that their performance fulfils the criteria for a “streak”. 

12.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to provide a first application interface -117-Attorney Docket No. 215127.02525/140172US12CON configured to communicate athletic activity data to the user, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
12.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to provide a first application interface -117-Attorney Docket No. 215127.02527/140172US 14CON configured to communicate athletic activity data to the user, wherein a portion of the first application interface is configured to provide a visualization of athletic activity, and wherein different visualizations are provided in accordance with a user's progress toward achieving or extending an activity streak.
13.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to determine whether the received athletic activity data exceeds the activity goal for a greater number of activity time periods than the predetermined number of activity time periods.
13.
The computer-readable medium of claim 11, further containing computer- executable instructions to cause the computer device to determine whether the received athletic activity data exceeds the activity goal for a greater number of activity time periods than the predetermined number of activity time periods.
14.
The computer-readable medium of claim 11, wherein presenting a streak reward to the user includes transmitting, to the device, content indicting that an activity streak has been achieved or extended by the user.
14.
The computer-readable medium of claim 11, wherein presenting a streak achievement notification to the user includes transmitting, to the device, content indicting that an activity streak has been achieved or extended by the user.


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under provisional and nonprovisional Double Patenting, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Karason (US PGPub. 2005/0103129) is considered the closest prior art of record. Karson shows a wearable step counter, and teaches the idea of tabulating a “streak” for physical activities of the user in paras. 23-25. However, Karason does not show receiving a first activity goal for the time period, or presenting a streak achievement notification to the user when the received athletic activity data exceeds the first activity goal for the predetermined number of activity time periods. Therefore, Claims 1 and 11 and all claims depending therefrom are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784